           Case 2:21-cv-00207-SAB       ECF No. 1      filed 07/14/21   PageID.10 Page 1 of 5




 1   Marcus Sweetser, WSBA# 52895
     James R. Sweetser, WSBA #14641
 2   Isaiah Peterson, WSBA #49794
     Marshall W. Casey, WSBA #42552
 3   Sweetser Law Office, PLLC
     1020 N. Washington
 4   Spokane, WA 99201
     Tele: 509-328-0678
 5   Fax: 509-326-2932

 6

 7                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF WASHINGTON
 8
     JENNIFER CANNON and ROBBY CANNON,
 9   wife and husband,                                           CASE NO:

10                                            Plaintiffs,        COMPLAINT FOR
                                                                 NEGLIGENCE
11   vs.

12   UNITED STATES OF AMERICA; SAUNDRA
     JACOBS in her capacity as agent of the UNITED
13   STATES OF AMERICA; and SAUNDRA
     JACOBS and JOHN DOE JACOBS, wife and
14   husband,

15                                          Defendants.

16            Come now the above-named Plaintiffs, claim for relief against the Defendants, and allege

17   as follows:

18   1.    PARTIES AND JURISDICTION

19   1.1. At all times relevant hereto, Plaintiffs JENNIFER CANNON and ROBBY CANNON were

20         wife and husband residing in Spokane County, Washington.

21   1.2. The UNITED STATES OF AMERICA made itself liable in tort under 28 U.S.C. § 2674.

22   1.3. The United States Postal Service is a Federal agency of the UNITED STATES OF

23         AMERICA within the meaning of 28 U.S.C. § 2671.

24
     COMPLAINT FOR NEGLIGENCE - 1                             SWEETSER LAW OFFICE, PLLC
25                                                                       1020 N. Washington
                                                                         Spokane, WA 99201
                                                                               509-328-0678
          Case 2:21-cv-00207-SAB           ECF No. 1     filed 07/14/21     PageID.11 Page 2 of 5




 1   1.4. Plaintiffs presented claims to the United States Postal Service on December 9, 2019

 2        pursuant to 28 U.S.C. § 2675 and 39 U.S.C. § 409.

 3   1.5. The United States Postal Service acknowledged receipt of Plaintiffs’ claims on December

 4        12, 2019.

 5   1.6. The United States Postal Service failed to make final disposition of the Plaintiffs’ claims

 6        within six months after they were filed.

 7   1.7. The United States Postal Service denied the Plaintiffs’ claims.

 8   1.8. On June 15, 2021, the United States Postal Service mailed a denial of the Plaintiffs’ claims

 9        to the Plaintiffs via certified mail.

10   1.9. At all times relevant hereto, Defendants SAUNDRA JACOBS and JOHN DOE JACOBS

11        were a married couple residing in Spokane County, Washington.

12   1.10. The United States District Court for the Eastern District of Washington has jurisdiction

13        over the parties and subject matter of this action.

14   2.   VENUE

15   2.1. The incident giving rise to this action is a motor vehicle collision that occurred at the SR

16        291 and W. Parkway Road intersection in Spokane County, Washington.

17   2.2. The United States District Court for the Eastern District of Washington is an appropriate

18        venue for this action.

19   3.   FACTS

20   3.1. On or about May 25, 2019, JENNIFER CANNON was the restrained driver of a 2003

21        Mazda Tribute (the Tribute).

22   3.2. JENNIFER CANNON was traveling northbound on SR 291 in Spokane, Washington.

23   3.3. ROBBY CANNON was a passenger in the Tribute.

24
     COMPLAINT FOR NEGLIGENCE - 2                               SWEETSER LAW OFFICE, PLLC
25                                                                         1020 N. Washington
                                                                           Spokane, WA 99201
                                                                                 509-328-0678
          Case 2:21-cv-00207-SAB           ECF No. 1       filed 07/14/21      PageID.12 Page 3 of 5




 1   3.4. SAUNDRA JACOBS was driving a 1988 Grumman LLV (the Grumman) registered to the

 2        United States Postal Service eastbound on W. Parkway Road in Spokane, Washington.

 3   3.5. SAUNDRA JACOBS was acting in her capacity as an agent and employee of the United

 4        States Postal Service at the time of the collision.

 5   3.6. Upon information and belief, SAUNDRA JACOBS was driving the United States Postal

 6        Service’s vehicle with the agency’s express or implied consent at the time of the collision.

 7   3.7. Upon information and belief, SAUNDRA JACOBS was not paying attention to what was

 8        clearly visible to her.

 9   3.8. SAUNDRA JACOBS failed to yield the right of way.

10   3.9. SAUNDRA JACOBS drove into the intersection of W. Parkway Road and SR 291.

11   3.10. SAUNDRA JACOBS collided with JENNIFER CANNON’s vehicle.

12   3.11. The Spokane Police Department investigated the incident.

13   3.12. SAUNDRA JACOBS was cited for failing to yield the right of way.

14   3.13. SAUNDRA JACOBS caused JENNIFER CANNON permanent and serious injuries

15        including, but not limited to, fractures in the toes, a sprain in the left foot, pain, difficulty

16        walking, swelling, and tenderness.

17   4.    NEGLIGENCE INVOLVED

18   4.1. The injuries and damages were the direct and proximate result of negligence on the part of

19        the Defendant driver in the following particulars:

20            4.1.1. SAUNDRA JACOBS operated a vehicle in such a manner as to endanger or

21                 likely to endanger persons or property in violation of RCW § 46.61.525.

22            4.1.2. SAUNDRA JACOBS operated a vehicle in wanton disregard for the safety of

23                 persons or property in violation of RCW § 46.61.500.

24
     COMPLAINT FOR NEGLIGENCE - 3                                   SWEETSER LAW OFFICE, PLLC
25                                                                             1020 N. Washington
                                                                               Spokane, WA 99201
                                                                                     509-328-0678
          Case 2:21-cv-00207-SAB              ECF No. 1   filed 07/14/21    PageID.13 Page 4 of 5




 1            4.1.3. SAUNDRA JACOBS operated a vehicle in willful disregard for the safety of

 2                 persons or property in violation of RCW § 46.61.500.

 3            4.1.4. SAUNDRA JACOBS failed to exercise due care and caution in operating a

 4                 vehicle.

 5            4.1.5. SAUNDRA JACOBS failed to yield the right of way when entering a stop or

 6                 yield intersection in violation of RCW § 46.61.190.

 7            4.1.6. SAUNDRA JACOBS failed to keep a proper lookout for traffic ahead.

 8   4.2. SAUNDRA JACOBS was an employee of the United States Postal Service acting within the

 9        scope of her employment at the time of collision.

10   4.3. The UNITED STATES OF AMERICA is vicariously liable for the actions of SAUNDRA

11        JACOBS.

12   5.    INJURIES TO THE PLAINTIFFS

13   5.1. As a direct and proximate result of the occurrence, the Plaintiffs suffered damages

14        including, but not limited to, past and future pain and suffering, physical injuries, loss of

15        enjoyment of quality of life, loss of consortium, and other damages under the law in an

16        amount to be proven at trial.

17   6.    EXPENSES INCURRED

18   6.1. The Plaintiffs, as a direct and proximate result of the occurrence, have incurred reasonable

19        and necessary expenses, past and future, including expenses for physicians and other medical

20        care as a result of the injuries.

21   6.2. As a direct and proximate result of the occurrence, JENNIFER CANNON has suffered lost

22        wages, the exact value of which will be determined at trial.

23

24
     COMPLAINT FOR NEGLIGENCE - 4                                 SWEETSER LAW OFFICE, PLLC
25                                                                           1020 N. Washington
                                                                             Spokane, WA 99201
                                                                                   509-328-0678
          Case 2:21-cv-00207-SAB          ECF No. 1     filed 07/14/21     PageID.14 Page 5 of 5




 1   6.3. As a direct and proximate result of the occurrence, the Plaintiffs have suffered expenses and

 2        damages for damage to their vehicle, vehicle storage fees, and the loss of use of their vehicle.

 3        The exact value of these damages will be determined at trial.

 4   7.      LIMITED WAIVER OF MEDICAL PRIVILEGE

 5   7.1. Plaintiffs hereby waive the physician-patient privilege ONLY to the extent required by

 6        RCW § 5.60.060, as limited by the Plaintiffs’ constitutional rights of privacy, contractual

 7        rights of privacy, and the ethical obligation of physicians and attorneys not to engage in ex

 8        parte contact between a treating physician and the patient's legal adversaries.

 9

10            WHEREFORE, Plaintiffs pray for judgment against the Defendants in an amount that

11   will fairly compensate Plaintiffs for all damages sustained, costs and reasonable attorney's fees,

12   interest calculated at the maximum amount allowable by law, and other relief the court deems

13   just.

14            DATED at Spokane, Washington, this 14th day of July, 2021.

15                                          SWEETSER LAW OFFICE, PLLC

16
                                            //S// JAMES R. SWEETSER_____________
17                                          JAMES R. SWEETSER, WSBA No. 14641
                                            MARCUS SWEETSER, WSBA No. 52895
18                                          ISAIAH T. PETERSON, WSBA No. 49794
                                            MARSHALL W. CASEY, WSBA No. 42552
19                                          Attorneys for Plaintiff
                                            1020 N. Washington
20                                          Spokane, WA 99201
                                            Tele: 509-328-0678
21                                          Fax: 509-326-2932

22

23

24
     COMPLAINT FOR NEGLIGENCE - 5                               SWEETSER LAW OFFICE, PLLC
25                                                                         1020 N. Washington
                                                                           Spokane, WA 99201
                                                                                 509-328-0678
